NO. 07-07-0287-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                               NOVEMBER 26, 2007
                         ______________________________

                            ARMANDO DIAZ, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

            FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

                 NO. 18404-C; HONORABLE ANA ESTEVEZ, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                           ON ABATEMENT AND REMAND


      Appellant, Armando Diaz, appeals from his conviction for Injury to a Child and

sentence of ten years incarceration in the Institutional Division of the Texas Department

of Criminal Justice. The appellate record was due in this case by August 20, 2007. The

clerk’s record was filed on August 21, 2007. The court reporter requested an extension to

file the reporter’s record on September 21, 2007 and was granted an extension until

October 20, 2007. On November 8, 2007, the reporter requested another extension.

However, the court reporter’s monthly report and an accompanying letter demonstrate a
heavy work load plus several medical emergencies that could potentially affect the

timeliness of the reporter’s records in several cases on appeal.


        Accordingly, we abate this appeal and remand the cause to the trial court for further

proceedings. Upon remand, the trial court shall immediately cause notice of a hearing to

be given and, thereafter, conduct a hearing to determine the following:


        1.     whether the reporter’s record can reasonably be filed in a manner that
               does not further delay the prosecution of this appeal or have the
               practical effect of depriving the appellant of his right to appeal, and


        2.     whether an alternate or substitute reporter should or can be appointed
               to complete the record in a timely manner.


        The trial court shall cause the hearing to be transcribed. In addition, the trial court

shall (1) execute findings of fact and conclusions of law addressing the foregoing issues,

(2) cause a supplemental clerk’s record to be developed containing its findings of fact and

conclusions of law and all orders it may issue as a result of its hearing in this matter, and

(3) cause a reporter’s record to be developed transcribing the evidence and arguments

presented at the aforementioned hearing, if any. The trial court shall then file the

supplemental clerk’s record and any reporter’s record transcribing the hearing with the

clerk of this court on or before December 17, 2007. Should further time be needed by the

trial court to perform these tasks, then same must be requested before December 17,

2007.


        It is so ordered.


                                            Per Curiam



                                               2